Citation Nr: 0709419	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-38 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than January 16, 
2003, for the award of service connection for hearing loss 
and tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to July 
1949.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2003 decision by the RO which 
granted service connection for bilateral hearing loss and 
tinnitus and evaluated each disorder as 10 percent disabling, 
effective January 16, 2003.

This case has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c) (2006.


FINDING OF FACT

Claims of service connection for bilateral hearing loss and 
tinnitus were first received on January 16, 2003.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
January 16, 2003, for the grant of service connection for 
bilateral hearing loss and tinnitus have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.


A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims for service 
connection, a VCAA notice letter was sent in September 2003, 
prior to the RO's November 2003 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any private treatment reports in his 
possession.  In an August 2006 letter to the veteran, the RO 
additionally informed him of the criteria for establishing a 
rating and an effective date in connection with his appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the veteran's claims for 
service connection, some of the required notice was not 
provided to the veteran until after the RO entered its 
November 2003 decision on his claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
were unable to be obtained.  Pursuant to a 1975 letter to the 
veteran from the National Personnel Records Center, he was 
notified that his service records were likely destroyed in 
the 1973 records center fire.  An inquiry by the RO in 
February 2004 resulted in a reply from the records center 
that no records were found.  The veteran identified no 
private treatment.  His VA treatment records at the Ann Arbor 
VAMC were obtained from December 1998.  He was afforded a VA 
examination relating to his claims for service connection for 
hearing loss and tinnitus during May 2003.  The veteran has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

In a February 2007 statement in support of the veteran's 
claim for earlier effective date, the veteran's 
representative contended that a remand was necessary in order 
to obtain medical records from the Ann Arbor VAMC, in 
particular a 1998 exam in which he was diagnosed with hearing 
loss.  It appears to the Board that the representative's 
request is moot.  Review of the record shows that treatment 
reports from the Ann Arbor VAMC were obtained in January 
2003, including the December 1998 audiometric examination 
that the representative mentioned specifically.

II.  The Merits of the Veteran's Claim

As noted above, the record does include a copy of an 
audiometric examination conducted at the Ann Arbor VAMC on 
December 18, 1998.  The report of that examination shows that 
the veteran was diagnosed with hearing loss and tinnitus. The 
examiner opined that it was as likely as not that the 
veteran's hearing loss and tinnitus were related to military 
noise exposure.

The veteran contends that he should be granted an earlier 
effective date back to this examination because the examiner 
encouraged him to file a claim, but the service officer he 
talked to at the Ann Arbor VAMC discouraged him from doing 
so.  The record contains an April 2004 letter from the 
audiometric examiner supporting those facts.  However, the 
fact remains that the veteran did not file claims for service 
connection for hearing loss and tinnitus at that time, and he 
did not do so until January 16, 2003. 

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  See 38 
C.F.R. § 3.400 (2006).  In the present case, where the 
veteran was awarded service connection on a direct basis, the 
effective date of the award is the day following separation 
from active service or date entitlement arose if the claim is 
received within 1 year after separation from active duty; 
otherwise it is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2006).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
effective date prior to January 16, 2003 for the award of 
service-connected compensation benefits.  The record shows 
that the veteran was discharged from active military service 
in October 1948, and that VA first received his claim for 
service connection for hearing loss and tinnitus on January 
16, 2003; more than a year later.  Although the veteran was 
diagnosed with hearing loss and tinnitus pursuant to a VA 
audiometric examination conducted on December 18, 1998, he 
did not file his claim for service-connected benefits until 
January 16, 2003.  Therefore, under the governing law, 
outlined above, the effective date of his award can be no 
earlier than January 16, 2003; the date of receipt of his 
application.

The Board notes that the veteran's contention that his award 
should be made effective from December 1998, when he was 
first diagnosed with hearing disabilities, but then was 
discouraged from filing a claim by a service officer, is 
essentially one of equity.  However, as explained above, the 
Board has decided this case based on the law and regulations.  
The Board is bound by the law, and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  

ORDER

An effective date prior to January 16, 2003, for the award of 
service connection for bilateral hearing loss and tinnitus is 
denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


